Exhibit 10.1

Form for Cash Payment/Three Periods

PENN VIRGINIA CORPORATION

SEVENTH AMENDED AND RESTATED

1999 EMPLOYEE STOCK INCENTIVE PLAN

PERFORMANCE BASED RESTRICTED STOCK UNIT AWARD

This PERFORMANCE BASED RESTRICTED STOCK UNIT AWARD AGREEMENT, dated as of
                 , 2012 (the “Date of Grant”), is delivered by Penn Virginia
Corporation (the “Company”) to                      (the “Participant”).

RECITALS

The Seventh Amended and Restated 1999 Employee Stock Incentive Plan (the “Plan”)
provides for the award of Restricted Stock Units (as defined in the Plan) in
accordance with the terms and conditions of the Plan. The Compensation and
Benefits Committee of the Board of Directors of the Company (the “Committee”)
has decided to award Restricted Stock Units to the Participant as an inducement
for the Participant to promote the best interests of the Company and its
shareholders. The Restricted Stock Units are subject in all respects to the
terms and conditions set forth this Performance Based Restricted Stock Unit
Award Agreement and Schedules A and B attached hereto (this “Agreement”) and the
Plan, each of which is incorporated herein by reference and made part hereof.
All terms capitalized but not defined herein shall have the meanings assigned to
them in the Plan. Copies of the Plan and the Plan prospectus are being provided
to the Participant with this Agreement.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound,
hereby agree as follows:

1. Award of Restricted Stock Units.

(a) Subject to the terms and conditions set forth in this Agreement and the
Plan, the Company hereby grants to the Participant          Restricted Stock
Units (the “Target Restricted Stock Units”). The Target Restricted Stock Units
are contingently awarded, and shall vest, and be adjusted and paid, based on the
actual level of attainment of the TSR (as defined in Schedule A hereto)
Performance Goals (as defined in Schedule A hereto). The number of the Target
Restricted Stock Units earned (expressed as a percentage of the number of the
Target Restricted Stock Units) based on actual performance are referred to in
this Agreement as the “Restricted Stock Units.”

(b) The Committee shall, as soon as practicable following the last day of each
Performance Period (as defined in Schedule A hereof), certify (i) the extent, if
any, to which the Performance Goals have been attained with respect to such
Performance Period and (ii) the amount of cash, if any, which the Participant
shall be entitled to receive with respect to such Performance Period. Such
certification shall be final, conclusive and binding on the Participant, and on
all other persons, to the maximum extent permitted by law.



--------------------------------------------------------------------------------

(c) The Committee may at any time prior to the final determination of the
extent, if any, to which the Performance Goals have been attained, change the
Performance Goals to reflect any change in corporate capitalization, such as a
stock split or stock dividend, or a corporate transaction, such as a merger,
consolidation, separation, reorganization, partial or complete liquidation or
other change in the Company’s corporate structure or shares, or to reflect
equitably the occurrence of any extraordinary event, any change in applicable
accounting rules or principles, any change in the Company’s method of
accounting, any change in applicable law or any other change of a similar nature
to any of the foregoing.

2. Stock Unit Account. The Company shall establish and maintain a Stock Unit
Account, as a bookkeeping account on its records, for the Participant and shall
record in such Stock Unit Account the Target Restricted Stock Units granted to
the Participant as well as any cash to which the Participant is entitled to be
paid hereunder. No Shares shall be issued to the Participant at any time, and
the Participant shall not be, nor have any of the rights or privileges of, a
shareholder of the Company with respect to the Target Restricted Stock Units
recorded in the Stock Unit Account. The Participant shall not have any interest
in any fund or specific assets of the Company by reason of this award or the
Stock Unit Account established for the Participant.

3. Vesting of Restricted Stock Units.

(a) Except as otherwise set forth herein, a percentage of the Target Restricted
Stock Units shall vest on the last day of the Third Performance Period (as
defined in Schedule A hereto). The vested Restricted Stock Units shall be paid
based on the level of attainment of the Performance Goals at the end of each
Performance Period as described in Schedules A and B hereto.

(b) Except as otherwise provided in this Agreement, if the Participant’s
employment with the Company terminates for any reason before the end of the
Third Performance Period, then the Participant’s Target Restricted Stock Units
shall automatically be forfeited as of the date of the Participant’s termination
of employment and no cash shall be paid with respect to any Target Restricted
Stock Units.

4. Cash Payable to Participant.

(a) Cash, if any, payable to the Participant with respect to his or her vested
Target Restricted Stock Units shall be paid in accordance with Schedules A and B
hereto.

(b) Notwithstanding any provision to the contrary herein or in the Plan, if, at
the time the Participant’s vested Restricted Stock Units are payable, (i) the
amount of cash then payable with respect to such Restricted Stock Units plus
(ii) the amount of any other compensation to the Participant that is taken into
account for purposes of section 162(m) of the Code for the year (“Other
Compensation”) exceeds or is expected to exceed the $1,000,000 limit on
deductible compensation under section 162(m) of the Code (the “Limit”), then
payment of such cash shall automatically be deferred to the extent (or all of
such cash if Other Compensation is already or is expected to be over the Limit)
that such cash plus all Other Compensation is in excess of the Limit (the
“Deferred Cash”). The Deferred Cash shall be recorded in the Participant’s Stock
Unit Account and paid on the date of the Participant’s “separation from service”
under section 409A of the Code, subject to the six-month delay described in
subsection 12(b) below.

 

2



--------------------------------------------------------------------------------

5. Earnings. If vested Restricted Stock Units are not paid within 30 days after
the end of the Third Performance Period, the Company shall credit the
Participant’s Stock Unit Account with (a) the cash, if any, payable with respect
to such vested Restricted Stock Units and (b) earnings through the date the
vested Restricted Stock Units are paid as if such cash balance of the
Participant’s Stock Unit Account had been invested at a rate equal to the prime
rate published in the Wall Street Journal on the applicable vesting date of the
Restricted Stock Units.

6. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. This grant is subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Board in accordance with the provisions of the Plan,
including, but not limited to, provisions pertaining to (a) rights and
obligations with respect to withholding taxes, (b) compliance with section 409A
of the Code and (c) other requirements of applicable law. The Committee shall
have the authority to interpret and construe the grant pursuant to the terms of
the Plan, and its decisions shall be conclusive as to questions arising
hereunder.

7. No Employment or Other Rights. This grant shall not confer upon the
Participant any right to be retained by or in the employ of the Company and
shall not interfere in any way with the right of the Company to terminate the
Participant’s employment at any time. The right of the Company to terminate at
will the Participant’s employment at any time for any reason is specifically
reserved.

8. Withholding Tax. All obligations of the Company under this Agreement shall be
subject to the rights of the Company as set forth in the Plan to withhold
amounts required to be withheld for any taxes, if applicable. The Participant
shall be required to pay to the Company, or make other arrangements satisfactory
to the Company to provide for the payment of, any federal, state, local or other
taxes that the Company is required to withhold with respect to the Restricted
Stock Units.

9. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Participant under this
Agreement may not be sold, assigned, encumbered or otherwise transferred, except
in the event of the death of the Participant, by will or by the laws of descent
and distribution. In the event of any attempt by the Participant to sell,
assign, pledge, hypothecate or otherwise dispose of the Target Restricted Stock
Units or any right hereunder, except as provided for in this Agreement, or in
the event of the levy or any attachment, execution or similar process upon the
rights or interests hereby conferred, the Company may terminate the Target
Restricted Stock Units by notice to the Participant, and the Target Restricted
Stock Units and all rights hereunder shall thereupon become null and void. The
rights and protections of the Company hereunder shall extend to any successors
or assigns of the Company and to the Company’s parents, subsidiaries and
affiliates. This Agreement may be assigned by the Company without the
Participant’s consent.

 

3



--------------------------------------------------------------------------------

10. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the Commonwealth of Virginia, without giving effect to the conflicts of laws
provisions thereof.

11. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the General Counsel at Four Radnor Corporate
Center, Suite 200, 100 Matsonford Road, Radnor, PA 19087, and any notice to the
Participant shall be addressed to such Participant at the current address known
by the Company, or to such other address as the Participant may designate to the
Company in writing. Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

12. Section 409A of the Code.

(a) This Agreement shall be interpreted to avoid any penalty sanctions under
section 409A of the Code. If any payment cannot be provided or made at the time
specified herein without incurring sanctions under section 409A of the Code,
then such payment shall be provided in full at the earliest time thereafter when
such sanctions will not be imposed. All payments to be made upon a termination
of employment under this Agreement may only be made upon a “separation from
service” under section 409A of the Code. For purposes of section 409A of the
Code, each payment made under this Agreement shall be treated as a separate
payment, and if a payment is not made by the designated payment date under this
Agreement, the payment shall be made by December 31 of the calendar year in
which the designated date occurs. In no event shall the Participant, directly or
indirectly, designate the calendar year of payment.

(b) Notwithstanding any provision to the contrary herein or in the Plan, if on
the date of the Participant’s termination of employment, the Participant is a
“specified employee” (within the meaning of section 409A of the Code) as
determined by the Board (or its delegate) in its sole discretion in accordance
with its “specified employee” determination policy, then all payments payable to
the Participant under this Agreement that are deemed as deferred compensation
subject to the requirements of section 409A of the Code shall be postponed for a
period of six (6) months following the Participant’s “separation from service”
with the Company (or any successor thereto) (the “postponed amounts”). The
postponed amounts shall be credited with interest as described in Section 5
above and paid to the Participant in a lump sum within thirty (30) days after
the date that is six (6) months following the Participant’s “separation from
service” with the Company (or any successor thereto). If the Participant dies
during the postponement period, the postponed amounts shall be paid to the
personal representative of the Participant’s estate within sixty (60) days after
Participant’s death.

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute and attest this instrument, and the Participant has placed his or her
signature hereon, effective as of the Date of Grant.

 

Penn Virginia Corporation By:  

 

Name:   Nancy M. Snyder Title:   Executive Vice President, Chief Administrative
Officer and General Counsel

 

4



--------------------------------------------------------------------------------

I hereby accept the grant of Target Restricted Stock Units described in this
Agreement and any schedule hereto, and I agree to be bound by the terms of the
Plan, this Agreement and any schedule hereto. I hereby agree that I have
received delivery of the Plan prospectus and that all of the decisions and
determinations of the Committee with respect to the terms of this Agreement and
the Restricted Stock Units that shall become vested and paid hereunder shall be
final and binding.

 

 

Participant

 

5



--------------------------------------------------------------------------------

SCHEDULE A

 

1. Vesting Schedule and Payment of Target Restricted Stock Units.

(a) A percentage of the Target Restricted Stock Units shall vest on the last day
of the Third Performance Period (as hereinafter defined), and shall be paid
based on the relative ranking of the Company’s TSR (as hereinafter defined) as
compared to the TSR of the Peer Companies (as hereinafter defined) with respect
to each of the First Performance Period (as hereinafter defined), the Second
Performance Period (as hereinafter defined) and the Third Performance Period
(such relative rankings being referred to herein as the “Performance Goals”).

For purposes of this Agreement, the term “TSR” shall mean, as to the Company and
each of the Peer Companies, the annualized rate of return shareholders receive
through stock price changes and the assumed reinvestment of dividends paid over
the Performance Period. Dividends per share paid other than in the form of cash
shall have a value equal to the amount of such dividends reported by the issuer
to its shareholders for purposes of federal income taxation. For purposes of
determining the TSR for the Company and each Peer Company, the change in the
price of the Company’s Common Stock and of the common stock of each Peer
Company, as the case may be, shall be based upon the average of the closing
stock prices of the Company and such Peer Company over the 20 trading days
immediately preceding each of the first day of the First Performance Period (the
“Initial Value”) and the last day of the First, Second or Third Performance
Period, as applicable (in each case, “Final Value”). The Initial Values for the
Company and each Peer Company are set forth on Schedule B to this Agreement.

For purposes of this Agreement, the term “Peer Company” shall mean the peer
companies listed on Schedule B to this Agreement; provided, however, that, if at
any time during the Performance Period any Peer Company no longer has a class of
common equity securities listed to trade under Section 12(b) of the Securities
Exchange Act of 1934, then such Peer Company shall cease to be a Peer Company.

For purposes of this Agreement, the “First Performance Period” shall commence on
            , 2012 and end on             , 2013, the “Second Performance
Period” shall commence on             , 2012 and end on             , 2014 and
the “Third Performance Period” shall commence on             , 2012 and end on
            , 2015.

(b) The amount of cash paid with respect to vested Restricted Stock Units shall
be equal to the sum of the following:

(i) The product of (x) one-third of the number of Target Restricted Stock Units
times (y) the Final Value of a Share at the end of First Performance Period
times (z) the applicable percentage attributable to the First Performance Period
as set forth on Schedule B;

(ii) The product of (x) one-third of the number of Target Restricted Stock Units
times (y) the Final Value of a Share at the end of Second Performance Period
times (z) the applicable percentage attributable to the Second Performance
Period as set forth on Schedule B; and



--------------------------------------------------------------------------------

(iii) The product of (x) one-third of the number of Target Restricted Stock
Units times (y) the Final Value of a Share at the end of Third Performance
Period times (z) the applicable percentage attributable to the Third Performance
Period as set forth on Schedule B.

 

2. Retirement, Death or Disability.

(a) Notwithstanding any provision in this Agreement to the contrary, if prior to
the end of the Third Performance Period the Participant becomes Retirement
Eligible and subsequently the Participant’s employment terminates for any reason
other than for Cause, then the Participant shall vest in the number of
Restricted Stock Units that the Participant would have vested in based on the
actual level of attainment of the Performance Goals determined at the end of
each Performance Period as though the Participant remained employed with the
Company through the end of the Third Performance Period. Such Restricted Stock
Units shall immediately vest and be paid on the Payment Date as described in
Section 4(a) below as though the Participant remained employed by the Company.

(b) Notwithstanding any provision in this Agreement to the contrary, if prior to
the end of the Third Performance Period the Participant’s employment terminates
on account of death or Disability and the Participant is not Retirement Eligible
as of the Participant’s date of death or termination, as applicable, then a
pro-rata portion of the Participant’s Target Restricted Stock Units shall vest
and the remainder shall be forfeited. The number of Target Restricted Stock
Units that vest shall be equal to (x) the total number of Target Restricted
Stock Units times (y) a fraction the numerator of which is that number of days
during the period commencing on the Date of Grant and ending on the date of
death or the date on which employment is terminated, as applicable, and the
denominator of which is one thousand ninety-five (1,095). The pro-rated vested
Target Restricted Stock Units shall be paid as described in Section 4 below.

 

3. Change of Control.

Notwithstanding any provision in this Agreement to the contrary, in the event a
Change of Control occurs prior to the Payment Date, the outstanding Target
Restricted Stock Units shall become fully vested upon the date of the Change of
Control regardless of the level of attainment of the Performance Goals. The
Target Restricted Stock Units shall be paid as described in Section 4(b) below.

 

4. Payment Schedule.

(a) If the Committee certifies that the Performance Goals and other conditions
to payment of the Restricted Stock Units have been attained with respect to any
or all of the Performance Periods, the Company shall pay to the Participant (or
the Participant’s beneficiary or estate, in the event of the Participant’s
death) that amount of cash determined in accordance with Section 1 hereof within
thirty (30) days after the date that the Committee has certified that the
Performance Goals and other conditions to payment of the Restricted Stock Units
have been attained with respect to any or all of the Performance Periods, (the
“Payment Date”), subject to applicable tax withholding and Section 8 of the
Agreement.

 

2



--------------------------------------------------------------------------------

(b) Notwithstanding any provision in the Agreement to the contrary, in the event
that the Target Restricted Stock Units vest and are paid in accordance with
Section 3(a) above, the Participant shall receive that amount of cash equal to
the product of (x) the number of such Target Restricted Stock Units times
(y) the Value of a Share on the effective date of the Change of Control. In the
event that the Target Restricted Stock Units vest as described in Section 3(a)
above or Restricted Stock Units are paid as described in Section 3(b) above,
payment shall be made, to the Participant within thirty (30) days after the
consummation of the Change of Control; provided, however, that such payment
shall be made within thirty (30) days after such Change of Control only if the
transaction constituting a Change of Control under this Agreement is also a
“change in control event” for purposes of section 409A of the Code (“409A Change
in Control Event”). If, however, the transaction constituting a Change of
Control does not constitute a 409A Change in Control Event, the Participant
shall receive payment with respect to such vested Target Restricted Stock Units
or Restricted Stock Units, as applicable, within thirty (30) days after the
first to occur of (i) the date the Target Restricted Stock Units or Restricted
Stock Units, as applicable, would otherwise have been paid under Section 1 or 2
above or (ii) the date of the Participant’s termination of employment following
the Change of Control.

 

3



--------------------------------------------------------------------------------

SCHEDULE B

 

Company

  

Initial Value

Peer Companies

     

Penn Virginia Corporation

  

Approach Resources, Inc.

  

Berry Petroleum Company

  

Carrizo Oil & Gas, Inc.

  

Comstock Resources Inc.

  

Forest Oil Corporation

  

Goodrich Petroleum Corporation

  

Magnum Hunter Resources Corporation

  

Petroleum Development Corporation

  

PetroQuest Energy, Inc.

  

Rex Energy Corporation

  

Rosetta Resources Inc.

  

Stone Energy Corporation

  

Swift Energy Company

  

Payment Percentage of Target Restricted Stock Units

 

Company’s Peer Group Rank

   No. of Peer Companies/% Earned        13     12     11     10     9     8  

1

     200 %      200 %      200 %      200 %      200 %      200 % 

2

     200 %      200 %      200 %      200 %      200 %      200 % 

3

     200 %      200 %      175 %      150 %      150 %      150 % 

4

     175 %      150 %      150 %      100 %      100 %      100 % 

5

     150 %      100 %      100 %      75 %      75 %      50 % 

6

     100 %      75 %      75 %      75 %      50 %      0   

7

     75 %      75 %      50 %      50 %      0        0   

8

     50 %      50 %      0        0        0        0   

9

     0        0        0        0        0        0   

10

     0        0        0        0        0     

11

     0        0        0        0       

12

     0        0        0         

13

     0        0           

14

     0             

 

4